 
 
I 
108th CONGRESS
2d Session
H. R. 4253 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2004 
Mr. Andrews introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 4, United States Code, to require the display at half-staff of the flag of the United States on National Workers Memorial Day. 
 
 
1.Display of Flag of the United States at Half-Staff on National Workers Memorial DaySection 6(d) of title 4, United States Code, is amended by inserting before Mother’s Day the following: National Workers Memorial Day (half-staff), April 28;.  
 
